DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: many references in the art disclose a portable medication dispenser includes one or more actuators configured to engage with one or more latches of the multiple latches, a controller electrically coupled to the one or more actuators and a communication interface coupled to the controller configured to receive one or more commands associated with activating the one or more actuators, wherein the dispenser is constructed with a tamper-proof material, such as found in Lewis (US 2017/0326034) or 
a self-administered tamper-evident drug detection system includes a biometric detection surface for each of a user's right and left hands, configured to identify the user and prevent tamper by continuously capturing biometric information from each of the user's right and left hands while the system is administering a drug detection test, such as found in Kanukurthy (US 10,433,787).  The prior art of record does not teach or suggest, in the claimed combination, a device for use by a patient to self-administer a prescribed medication comprising: a regulated subassembly configured to store a plurality of doses of the medication in at least one patient-inaccessible storage chamber, and for making single dose quantities of the stored medication available to a delivery interface in accordance with a prescribed dose schedule; a monitored subassembly to detect device parameters including detected attempts to tamper with the device, and to remotely transmit said detected device parameters; and a command .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dunn (US 2011/0166700) discloses a systems and methods for controlling dispensing of medication include a housing for storing units of medication, a first slide having an opening therein configured to funnel a unit of medication toward the opening in the dispensing well, and a second slide disposed between the opening in the dispensing well and the first slide. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961.  The examiner can normally be reached on Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
February 19, 2021